      Case 1:15-cr-00149-RJA-JJM Document 219 Filed 04/16/21 Page 1 of 5




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

      v.                                                         15-CR-149-A

FRANK R. PARLATO, JR. and
CHITRA SELVARAJ,

                                     Defendants.


                     GOVERNMENT’S OPPOSITION TO
             DEFENDANT PARLATO’S MOTION TO ADJOURN TRIAL

       The government submits this memorandum in opposition to defendant Frank R.

Parlato, Jr.’s motion to adjourn trial. Since the grand jury returned the superseding

indictment, trial in this case has been subjected to multiple year-long adjournments. Parlato’s

motion does not set forth a basis to adjourn trial yet again. Moreover, another adjournment

would prejudice the government and the public’s right to a speedy trial while causing Parlato

no cognizable harm. The Court should therefore deny the motion.




                                       DISCUSSION

       This case has been trial-ready for over two years. The superseding indictment was

returned on May 23, 2018. See Dkt. 118. Motion practice concluded on March 1, 2019, when

the Hon. Frank P. Geraci, Jr., to whom this case was previously assigned, denied the

defendants’ motion to dismiss. See Dkt. 143. The case was then transferred to this Court,

which—over the government’s objection—set a trial date one year later, for May 2020. See

Ex. A. As the COVID-19 pandemic caused the postponement of a number of trials, the

                                              1
      Case 1:15-cr-00149-RJA-JJM Document 219 Filed 04/16/21 Page 2 of 5




government consented “to a two-month adjournment with leave to seek additional time”

depending on the spread of COVID-19. Dkt. 174. In July 2020, however, trial was scheduled

for June 8, 2021, over the government’s request for a trial in November 2020. See July 28,

2020 Minute Entry.

       Parlato’s motion to once again adjourn trial is based on the calendar of one of his three

attorneys, Paul Cambria, Jr., who represents a defendant in United States v. Michael Lacey, et

al., 2:18cr422, a case pending in the District of Arizona. See Dkt. 218. The Lacey docket, which

is attached as Exhibit B, shows that Mr. Cambria has not previously raised concerns about an

overlap in the scheduling of this trial and the trial in Lacey. Trial in Lacey was originally

scheduled to begin January 15, 2020 but has been adjourned several times for a number of

reasons. Two of those adjournments have particular relevance to Parlato’s motion.

       First, on July 1, 2019, after a co-defendant received new counsel, trial in Lacy was

adjourned to May 5, 2020. See Lacey Dkt. 628 (Motion); Dkt. 664 (Order). At that time, trial

in this case had already been scheduled to begin two weeks later, on May 19, 2020. Nothing

in the Lacey docket shows that Mr. Cambria objected to adjourning trial until two weeks

before trial in this case began.

       After several more adjournments, on October 8, 2020, the Lacey court adjourned trial

until April 12, 2021 in light of the COVID-19 pandemic and the pregnancy of a co-defendant’s

attorney. See Dkt 1058 (Motion); Dkt. 1068 (Order). At that point, trial in this case had

already been rescheduled for June 8, 2021. Once again, nothing in the Lacey docket shows

that Mr. Cambria objected to scheduling the Lacey trial two months before trial in this case,

notwithstanding the fact that the Lacey trial is predicted to last approximately three months.

To the contrary, the co-defendant’s motion sought an adjournment until April 12, 2021 and

                                               2
       Case 1:15-cr-00149-RJA-JJM Document 219 Filed 04/16/21 Page 3 of 5




represented that the other defendants—including Mr. Cambria’s client—“have no objection.”

See Ex. C at 1. Mr. Cambria’s failure, on two prior occasions, to object to an overlap in the

scheduling of this trial and Lacey underscores why it would be inappropriate to adjourn the

trial in this case yet again.

       Moreover, Parlato’s motion does not explain why it is necessary to adjourn this trial

to accommodate Mr. Cambria’s obligations in Lacey. This case is scheduled to begin on June

8, 2021 and will likely be completed—at the very latest—by mid-July, more than one month

before Lacey is scheduled to begin.1 That is surely sufficient time for Mr. Cambria to prepare

for Lacey—which has been pending for years—particularly given that Mr. Cambria intends

“to assist” his co-counsel in this case, rather than try the case himself. See Dkt. 218 ¶¶ 4, 5, 8.

       If this trial is adjourned, it is unlikely that it will be tried in 2021. The Lacey trial is

estimated to last twelve weeks. See Lacey Dkt. 1113 at 6 (“This case has six defendants and

the government projects the trial of its 100-count indictment will last twelve weeks (inclusive

of its case-in-chief, defense case, and rebuttal case.”). That would result in Lacey ending, at

the earliest, in mid-November 2021. Given the length of this trial and the intervening holidays,

it is unlikely that trial would begin until 2022. At that point, this case would have been trial

ready for nearly three years.

       There are real consequences to continually adjourning trial for years at a time. The

grand jury returned the superseding indictment nearly three years ago. The original

indictment in this case was returned over five years ago. And the conspiracy charged in this


1
 The government estimates that its proof will last approximately four weeks. Although Magistrate
Judge McCarthy granted the government’s motion to compel discovery more than four years ago
(Dkt. 62 at 36), Parlato has not provided the government with any reciprocal discovery. The
government therefore assumes that Parlato does not intend to present a defense.

                                                3
      Case 1:15-cr-00149-RJA-JJM Document 219 Filed 04/16/21 Page 4 of 5




case begins nearly fifteen years ago. Since this case has been under investigation, two

witnesses—including the victim—have passed away, and other witnesses’ memories have

surely faded. The government has therefore suffered, and will continue to suffer, concrete

prejudice by regularly adjourning this case. This is especially problematic given that the Sixth

Amendment imposes on both “the court and the government . . . an affirmative obligation to

criminal defendants and the public to bring matters to trial promptly.” United States v. Black,

918 F.3d 243, 253 (2d Cir. 2019) (quotation marks omitted). “This burden weighs particularly

heavily on the government, which owns the additional duty of monitoring the case and

pressing the court for a reasonably prompt trial.” Id. at 254 (quotation marks omitted). To

that end, the government has consistently objected to the years-long delays in this case.

       Parlato, by contrast, will suffer no prejudice from going to trial, as scheduled, on June

8, 2021. It is settled that a defendant’s right to counsel of his choice must, in certain

circumstances, “give way to the need for fair and efficient administration of justice.” United

States v. Scopo, 861 F.2d 339, 344 (2d Cir. 1988) (quotation marks omitted) (affirming denial

of trial continuance for availability of counsel where, among other things, trial date “was set

three and one-half months in advance” and “case had been pending more than two years”).

Thus, “where the inability of retained counsel to serve gives promise of unreasonable delay

or inconvenience in completing the trial, the court may require the defendant to secure other

counsel.” Id. (quotation marks omitted).


       The Court, however, does not need to resort to such a drastic remedy because Parlato

is also represented by two other retained attorneys, both of whom are experienced, skilled,

and highly respected. Indeed, because Mr. Cambria states that he intends “to assist” co-

counsel in this case—rather than try it himself—there is no reason why he could not do so

                                               4
      Case 1:15-cr-00149-RJA-JJM Document 219 Filed 04/16/21 Page 5 of 5




while simultaneously preparing for a trial scheduled to begin several months later. With or

without Mr. Cambria’s assistance, Parlato will surely receive constitutionally effective

assistance of counsel. See United States v. Chronic, 466 U.S. 648 (1984) (reversing finding of

ineffective assistance of counsel where, 25 days before trial, district court “appointed a young

lawyer with a real estate practice . . ., even though it had taken the Government over four and

one-half years to investigate the case and . . . review[] thousands of documents during that

investigation”).


                                       CONCLUSION

       The government remains ready and able to try this case in June 2021, just as it was

ready in June 2020 and March 2019. The Court should deny Parlato’s motion to adjourn trial.



       DATED: Buffalo, New York, April 16, 2020.

       JAMES P. KENNEDY, JR.                               JAMES P. KENNEDY, JR.
       United States Attorney                              United States Attorney


BY:    /s/ MICHAEL DIGIACOMO                       BY:     /s/ CHARLES M. KRULY
       MICHAEL DIGIACOMO                                   CHARLES M. KRULY
       Assistant U.S. Attorney                             Assistant U.S. Attorney
       United States Attorney’s Office                     United States Attorney’s Office
       Western District of New York                        Western District of New York
       138 Delaware Avenue                                 138 Delaware Avenue
       Buffalo, New York 14202                             Buffalo, New York 14202
       (716) 843-5885                                      (716) 843-5816
       Michael.DiGiacomo@usdoj.gov                         Charles.Kruly@usdoj.gov




                                               5
